J-S68012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PAMELA HAAS                            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 GREGORY HAAS                           :
                                        :
                   Appellant            :   No. 25 WDA 2018

            Appeal from the Order Entered December 1, 2017
  In the Court of Common Pleas of Greene County Civil Division at No(s):
                             AD-674-2013


BEFORE:   SHOGAN, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY SHOGAN, J.:                     FILED FEBRUARY 11, 2019

     This appeal by Gregory Haas (“Husband”) is not from a final order.

Therefore, we are constrained to quash the appeal.

     Husband and Pamela Haas (“Wife”) married in 1994, separated in 2013,

and divorced in 2016.   Divorce Complaint, 9/12/13; N.T., 6/15/15, at 4;

Divorce Decree, 11/16/16. The parties entered into a Marital and Property

Settlement Agreement (“MSA” or “Agreement”) on November 14, 2016, that

was incorporated into the divorce decree on November 16, 2016.         MSA,

11/14/16. The MSA anticipated the listing and division of marital and non-

marital personal property within thirty days of the date of execution of the

Agreement and provided for submission to the Master in Divorce for




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68012-18


disposition in the event the parties disagreed as to the nature of the property.1

MSA, 11/11/16, at 10–11, ¶ B(4)(a) and (b). Regarding the marital residence,

in exchange for the sum of $50,000 from Wife, Husband transferred his

undivided one-half interest in the “above-ground property rights” of the

residence, and the parties “share[d] equally in the subterranean interests

including oil, gas and other mineral rights to said property on an equal basis.”

Id. at 8, ¶ B(1)(a) and (b).

       Over the course of the ensuing ten months, the trial court entered

twelve orders in response to myriad filings by the parties.2 Husband deposed

Wife on March 24, 2017, regarding marital and non-marital property.           On

September 6, 2017, Wife filed a notice of appeal from an August 28, 2017

order that enforced a June 14, 2017 order requiring Wife to sign a qualified

domestic relations order (“QDRO”) “without . . . first having . . . a Master’s

Hearing . . . .” Notice of Appeal, 9/6/17.3 Wife filed a Praecipe to Discontinue

the Appeal on September 29, 2017, and this Court discontinued the appeal




____________________________________________


1  Both parties engaged expert personal-property appraisers at the marital
residence. Husband’s appraisal was conducted by Steve Yilt on August 10,
2016, and Wife’s occurred on January 22, 2016, by Behm Auctioneers.
Husband’s Brief at 11–12; Wife’s Brief at 6–7.

2  Orders, two on 2/16/17; 2/22/17; 3/8/17; 6/7/17; three on 6/14/17;
6/20/17; 7/19/17; 8/21/17; and 8/29/17.

3   The appeal was docketed to 1290 WDA 2017.

                                           -2-
J-S68012-18


that same day and remitted the record to the Greene County Court of Common

Pleas.

         The trial court held a hearing on September 7, 2017, and continued to

September 29, 2017. On December 1, 2017, the trial court entered an order

interpreting the MSA regarding a horse trailer, a John Deere tractor, an i-Pad,

coins, and computer, and three deceased horses. Specifically, in its order and

opinion, the trial court determined, in pertinent part, that 1) Wife’s horse

trailer was “not subject to division by the Master as personal property”; 2) the

tractor was damaged prior to separation and “neither party is entitled to a

set[-]off for the damage; 3) “neither Wife nor her counsel . . . are responsible

for the condition of Husband’s computer or the whereabouts of the [i]-Pad,

but Husband was permitted “to advance evidence at the Master’s

Hearing as to his claim for the value of the coins”; and 4) Husband’s

allegations that Wife stole drugs from her employer “for the purpose of

poisoning [Husband] and the horses in her possession” were not credible, but

“Husband shall be allowed to advance evidence at the Master’s

Hearing as to . . . his claim for the value of [the deceased] horses.”

Opinion and Order, 12/1/17, at unnumbered 2–3 (emphases added).

Husband filed a notice of appeal from this order to this Court on December

29, 2017; both Husband and the trial court complied with Pa.R.A.P. 1925.

         Husband raises the following issues in his brief on appeal:

            A. Whether the Trial Court erred and/or abused its discretion
               in modifying the parties’ October 20, 2016 Marriage and

                                        -3-
J-S68012-18


           Property Settlement Agreement (“MSA”) and Final Divorce
           Decree by miscategorizing the horse trailer as a motor
           vehicle and not personal property, and in awarding Wife the
           horse trailer without request or petition by disregarding
           testimony and evidence presented by Husband at the trial
           on September 7, 2017 and September 29, 2017.

        B. Whether the Trial Court erred and/or abused its discretion
           in finding that the damage to the John Deere tractor
           occurred prior to the separation of the parties and that
           neither party is entitled to an offset for the damage, despite
           credible testimony and evidence presented by Husband at
           the trial on September 7,2017 and September 29, 2017 that
           said tractor was intact/undamaged at the time of the August
           2016 inventory of the parties’ personal property.

        C. Whether the Trial Court erred and/or abused its discretion
           in finding that neither Wife nor her counsel . . . were
           responsible for the condition of Husband’s computer or the
           whereabouts of his [i-P]ad and coin collection by
           disregarding testimony and evidence presented by Husband
           at the trial on September 7, 2017, showing that Wife and/or
           Wife’s counsel misappropriated said personal property.

        D. Whether the trial court erred and/or abused its discretion in
           failing to find that Wife stole Succinylcholine from her
           employer with the intention of doing harm to either Husband
           or the parties’ horses, despite the testimony and evidence
           presented by Husband at the trial on September 7, 2017
           and September 29, 2017.

        E. Whether the Trial Court erred and/or abused its discretion
           in failing to find that Husband sustained damages in the
           amount of $50,000.00 in counsel fees as a direct result of
           the actions of Wife and/or Wife’s counsel, by disregarding
           the weight of the testimony and evidence presented by
           Husband on September 7, 2017 and September 29, 2017.

Husband’s Brief at 9–10 (underline deleted).

     Before we address the underlying merits of Husband’s issues, we must

determine whether the trial court’s order is appealable. In re Miscin, 885


                                    -4-
J-S68012-18


A.2d 558, 560-561 (Pa. Super. 2005). “The question of the appealability of

an order goes directly to the jurisdiction of the [c]ourt asked to review the

order.” Moyer v. Gresh, 904 A.2d 958, 963 (Pa. Super. 2006). See also In

re Estate of Borkowski, 794 A.2d 388, 389 (Pa. Super. 2002) (observing

that the threshold question of the appealability of an order affects the

jurisdiction of this Court over the case). As a general rule, an appeal can be

taken only from a final order. Estate of Borkowski, 794 A.2d at 389. No

appeal will be permitted from an interlocutory order unless specifically

provided for by statute. Id.

      It is well settled that an appeal may be taken from: (1) a final order or

an order certified as a final order (Pa.R.A.P. 341); (2) an interlocutory order

as of right (Pa.R.A.P. 311); (3) an interlocutory order by permission (Pa.R.A.P.

312, 42 Pa.C.S. § 702(b)); or (4) a collateral order (Pa.R.A.P. 313).       See

Pace v. Thomas Jefferson University Hospital, 717 A.2d 539, 540 (Pa.

Super. 1998) (discussing the appealability of orders).

      The instant order appealed is not a final order. Pennsylvania Rule of

Appellate Procedure 341 defines final orders as follows:

      (a) General rule. Except as prescribed in paragraphs (d) and
      (e) of this rule, an appeal may be taken as of right from any final
      order of a government unit or trial court.

      (b)   Definition of Final Order. A final order is any order that:

            (1)   disposes of all claims and of all parties; or

            (2)   RESCINDED


                                     -5-
J-S68012-18


              (3) is entered as a final order pursuant to paragraph
              (c) of this rule.

       (c) Determination of finality. When more than one claim for
       relief is presented in an action, whether as a claim, counterclaim,
       cross-claim, or third-party claim or when multiple parties are
       involved, the trial court or other governmental unit may enter a
       final order as to one or more but fewer than all of the claims and
       parties only upon an express determination that an immediate
       appeal would facilitate resolution of the entire case. Such an order
       becomes appealable when entered. In the absence of such a
       determination and entry of a final order, any order or other
       form of decision that adjudicates fewer than all the claims
       and parties shall not constitute a final order. . . .

Pa.R.A.P. 341 (emphasis added). Thus, pursuant to Rule 341, an order is final

if it disposes of all claims and all parties or if a statute expressly defines it as

final. Clearly, as the December 1, 2017 order does not dispose of all claims,

it is not final.4 The December 1, 2017 order, in response to several pre-Master

Hearing motions, clearly contemplated subsequent proceedings before a

Master to resolve claims related to the value of the coins and the deceased

horses.

       Moreover, the order on appeal is not an interlocutory order that is

appealable as of right.         Pennsylvania Rule of Appellate Procedure 311

addresses “interlocutory appeals as of right.” In Sneeringer v. Sneeringer,

876 A.2d 1036, 1037 (Pa. Super. 2005), we ruled that where the trial court

had not resolved several ancillary issues related to the divorce action, the



____________________________________________


4 If quashal of the appeal were not required, we would affirm on the Order
and Opinion filed December 1, 2017.

                                           -6-
J-S68012-18


order appealed was interlocutory and not appealable as of right.         While a

divorce decree was entered in the instant case, unlike in Sneeringer, the

instant trial court contemplated further proceedings to complete resolution of

Husband’s claims.

      Nor has Husband sought permission to appeal from the interlocutory

order. Pennsylvania Rule of Appellate Procedure 312 addresses “interlocutory

appeals by permission.” Such permission must be sought from and granted

by the appellate court under the rules set forth in Chapter 13 of the Rules of

Appellate Procedure. Our review of the record reflects that Husband never

sought permission from this Court to appeal from the order in question.

Consequently, no permission was granted allowing the appeal.          Therefore,

Rule 312 is not applicable to this matter.

      Finally, we look to Pa.R.A.P. 313, which permits appeals as of right from

collateral orders. Pa.R.A.P. 313(a); J.S. v. Whetzel, 860 A.2d 1112, 1116

(Pa. Super. 2004). For an order to be appealable under Rule 313(b), it must

satisfy the three factors identified in the rule: “(1) the order is separable from

the main cause of action; (2) the right involved is too important to be denied

review; and (3) the claim would be irreparably lost if review is postponed.”

Whetzel, 860 A.2d at 1116 (citing Ben v. Schwartz, 729 A.2d 547 (Pa.

1999); Pa.R.A.P. 313(b)).

      An order is “separable” from the main cause of action if it is capable of

review without considering the underlying merits of the case.           Crum v.


                                      -7-
J-S68012-18


Bridgestone/Firestone N. Am. Tire, LLC, 907 A.2d 578, 583 (Pa. Super.

2006).    Second, the “importance prong” is satisfied if the interests that

potentially go unprotected without immediate appellate review are significant

relative to the efficiency interests sought to be advanced by adherence to the

final judgment rule.   Id.   Moreover, “it is not sufficient that the issue be

important to the particular parties. Rather it must involve rights deeply rooted

in public policy going beyond the particular litigation at hand.” Id. (quoting

Melvin v. Doe, 836 A.2d 42, 47 (Pa. 2003)). To satisfy the third factor, an

issue must actually be lost if review is postponed. Keefer v. Keefer, 741
A.2d 808, 813 (Pa. Super. 1999). “All three elements must be satisfied to

permit review of an interlocutory appeal under the collateral order rule.”

Estate of Moskowitz, 115 A.3d at 389 (quoting Jacksonian v. Temple

University Health System Foundation, 862 A.2d 1275, 1279 (Pa. Super.

2004)).

      We are mindful that orders are not deemed to be collateral orders

liberally. The Pennsylvania Supreme Court noted:

      The United States Supreme Court has stated that the “collateral
      order doctrine” must be narrowly applied lest it be allowed to
      swallow the general rule, Digital Equipment Corporation [v.
      Desktop Direct, Inc., 511 U.S. 863, 868 (1994)], and has
      characterized the requirements for an appealable collateral order
      as “stringent.” See Midland Asphalt Corp. v. United States,
      489 U.S. 794, 799, 109 S. Ct. 1494, 1498, 103 L. Ed. 2d 879
      (1989). Although in Pennsylvania the doctrine has been reduced
      from case law and set forth in our Rules of Appellate Procedure as
      establishing a class of orders that may be appealed as of right, it
      nevertheless remains a specialized, practical application of the
      general rule that only final orders are appealable as of right.

                                     -8-
J-S68012-18


      Accordingly, we find it appropriate to interpret Rule 313 narrowly.
      Claims must be analyzed not with respect to the specific facts of
      the case, but in the context of the broad public policy interests
      that they implicate. Only those claims that involve interests
      “deeply rooted in public policy,” Digital Equipment Corp., 511
U.S. at 884 [], can be considered “too important to [be] denied
      review.”

Geniviva v. Frisk, 725 A.2d 1209, 1214 (Pa. 1999).

      The order appealed does not meet all three prongs necessary to

establish a collateral order. Our review of the record reflects that the order

on appeal is interrelated with the underlying merits of the pending challenges

brought by Husband. Moreover, analyzing Husband’s claims in the context of

broad public policy interests, we cannot say that his claims involve interests

deeply rooted in public policy. Consequently, the first two factors are not met

in this case. Accordingly, because all three factors must be present, and the

order before us fails to satisfy factors one and two, we conclude that the

instant appeal is not taken from a collateral order.

      Thus, our review of the record compels our conclusion that the order

under review in the instant case is not a final order, an order certified as final,

an interlocutory order appealable as of right, an interlocutory order appealable

by permission, or an appealable collateral order. Consequently, we conclude

that this appeal is not properly before this Court. Accordingly, the appeal is

hereby quashed.

      Appeal quashed.




                                       -9-
J-S68012-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2019




                          - 10 -